DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s communication received on July 21, 2022 (hereinafter “Amendment”). 
Instant Publication US 2020/0005291 will be referred to as “Specification” hereinafter.

Note to the Applicant
The examiner finds that although the claim status on claim 2 indicate “previously presented”, the claim has been amended to recite “the predetermined indicator” instead of “a predetermined indicator”. While the examiner will interpret claim 2 to be currently amended for the purpose of expedition of prosecution, the applicant is advised to review the claims in its entirety in accordance with 37 CFR 1.121.
   
Claim Status
Claims 1, 2, 11, and 13 have been amended.
Claims 5, 6, 12, 17, and 18 had/have been canceled.
Claims 1-4, 7-11, 13-16, and 19-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 13-16, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, “upon receiving, by the communication circuity, the electronic data message, determine whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated by the merchant computing device using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user, in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user”. 
The scope of the claim is unclear as it is unclear what claimed element is modified by “in the absence of an explicit command from the user” and “using previously obtained data indicative of the user and data indicative of an instruction associated with the user”. For example, one potential interpretation is the “in the absence of an explicit command from the user” attempts to modify the “determine”, specifically that the determine is performed in the absence of an explicit command from the user. One of ordinary skill may on the other hand interpret the expression “in the absence of an explicit command from the user” to modify the “receiving”, specifically that the receiving of the electronic message is performed in the absence of an explicit command from the user. On of ordinary skill may also interpret the expression “in the absence of an explicit command from the user” to modify “generated by the merchant computing device”, specifically that the recurring payment authorization request message was generated in the absence of an explicit command from the user.
Similarly, it is unclear what claimed element is modified by “using previously obtained data indicative of the user and data indicative of an instruction associated with the user”, e.g. receiving, determine, generated, or explicit command.

Additionally, the claim recites, in part, “wherein a result of the instruction is recorded in a second storage medium configured to store a second database”. The scope of the claim is unclear as the claim recites and suggests multiple instructions, i.e., an instruction associated with the user in “second data indicative of an instruction associated with the user, instruct the communicative circuitry to …, and previously obtained data indicative of an instruction associated with the user.
 
Furthermore, regarding the claimed element of “in the absence of an explicit command from the user”, the scope of the claim is unclear. For example, the recites prior to this limitation “instruct the communication circuity to store at least one attribute associated with the user in the first storage medium, the at least one attribute input by the user and including both a time period constraint and a payment amount constraint on recurring payments associated with the user” (emphasis added). Further, the claim is directed to facilitating recurring payment. As such, one of ordinary skill in the art would appreciate that there is some explicit command from the user in setting up rules for such recurring payment to occur. Yet, the claim recites an operation that is part of the recurring payment to be occurring in the absence of an explicit command from the user.
Furthermore, in the recited “determine whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated by the merchant computing device using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user, in the absence of an explicit command from the user”, the one of ordinary skill in the art would appreciate that the determine functions clearly relies on “recurring payment authorization request message that was generated by the merchant computing device using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user” and therefore requires “explicit command from the user”. The claim, however, contradicts in reciting that the determining whether the received electronic data message is a recurring payment authorization request message “in the absence of an explicit command from the user”. 
Claims 11 and 13 are significantly similar in scope of claim 1, hence is rejected similarly.
As per claims 8 and 20, the claims recite, in part, “wherein the data processing apparatus includes a second storage medium configured to store a second database relating to data indicative of each instructed recurring payment authorization request message and data indicative of whether that instructed recurring payment authorization request message was declined or authorized.” Claims 1 and 13, claims that claims 8 and 20 depends respectively, however recite “wherein a result of the instruction is recorded in a second storage medium configured to store a second database”. It is unclear as to whether the storage medium and the database recited in claims 8 and 20 should be a third storage medium and a third database rather than a second storage medium and a second database.
In the case whether the second storage medium recited in claim 8 and 20 is the second storage medium recited in claims 1 and 13 respectively and the second database recited in claim 8 and 20 is the second database recited in claims 1 and 13 respectively, the scope is unclear as it is unclear what the difference between “a result of the instruction” that is recorded in the second medium and data indicative of whether that instructed recurring payment authorization request message declined or authorized.
The dependent claim(s) are rejected as they depend on the claim(s) above and do not cure the deficiency(s) as identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-16, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 1-4, 7-10, and 23 (group I) are directed to a data processing apparatus, claims 11, 14-16, and 19-22 (group II) are directed to a method (i.e. process), while claim 13 is directed to a non-transitory storage medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 11 recites:  
A method of operating a data processing apparatus, the data processing apparatus arranged between and communicatively coupled between a merchant computing device and an issuer computing device in an electronic payment processing system, the data processing apparatus including communication circuitry and control circuitry, wherein the method comprises: 
controlling, by the control circuitry, the communication circuitry to: 
store data in and retrieve data from a first storage medium configured to store a first database; and 
receive an electronic data message originating from a remote computing device, wherein the electronic data message is a transaction authorization request including first data elements including data indicative of a user and second data elements including data indicative of an instruction associated with the user and wherein the electronic data message includes a predetermined indicator; 

instructing, by the control circuitry, the communication circuity 
to store at least one attribute associated with the user in the first storage medium, the at least one attribute input by the user and including both a time period constraint and a payment amount constraint on recurring payments associated with the user; 
upon receiving, by the communication circuity, the electronic data message, determining, by the control circuitry, whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated by the merchant computing device using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user, in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user; 
when it is determined that the received electronic data message is the recurring payment authorization request message, performing further steps comprising:
determining, by the control circuitry, that the first data elements or the second data elements include attribute data elements for comparison to the stored at least one attribute associated with the user; 
instructing, by the control circuitry, the communication circuity to retrieve the stored at least one attribute associated with the user; 
comparing, by the control circuity, the attribute data elements to both the time period constraint and the payment amount constraint of the at least one attribute; 
when the attribute data elements satisfy at least one of the time period constraint and the payment amount constraint, execute processing to decline the transaction authorization request, wherein a result of the instruction is recorded in a second storage medium configured to store a second database; and
when the attribute data elements do not satisfy at least one of the time period constraint and the payment amount constraint, execute processing to transmit the recurring payment authorization request message to the issuer computing device for authorization.  

(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a process perform by an entity in facilitating of transaction, specifically in controlling of a transaction (payment) authorization request by storing and retrieving user’s rules regarding payments; receiving a message that includes the transaction authorization request that includes first, second data elements, and a predetermined indicator; storing the user’s rule inputted by the user (the rule that includes both a time period constraint and a payment amount constraint for recurring payments), in response to receiving the message, determining whether the message is for a recurring payment request, e.g. based on indicator in the message. Once it is determined that the message is a recurring payment request, the entity obtains the content of the message and compares the content to retrieved user’s rules (e.g. constraints that include payment amount and time period). The authorization request is denied if the content in the authorization request satisfy at least one of the time period constraint and payment amount constraint. If, on the other hand, the content in the authorization request does not satisfy the least one of the time period constraint and payment amount constraint, the authorization request is sent to an issuer for authorization. Hence, the claim recites a certain methods of organizing human activity, e.g. commercial interaction in allowing a user to set conditions on payment authorization. The Specification also describes the claimed invention in that the invention “allowing CPA [recurring] payments to be checked against a set of parameters determined by a user in advance … thus given central control over CPA payments for a particular payment card and is able to stop or change a characteristic” (see [0024]). Specification at [0034] further describes this concept with couple of example: 
[0034] For example, if the CPA payment was for an insurance product, then the CPA instruction may have been rejected because the user had previously specified (by accessing the first database, as will be explained) that an insurance premium payment of more than a certain amount should be rejected as a CPA payment. The cardholder may therefore be able to negotiate a better insurance premium price with the merchant. As another example, the CPA payment may have been for a gym contract which the cardholder no longer has a need for because they have moved to a different city. The cardholder may therefore have set, as a payment attribute recorded in the first database for CPA payments to the merchant (gym provider), that payments after a certain date (e.g., the date at which the cardholder moves away) should no longer be accepted… 

As such, the claim recites a certain methods of organizing human activities, hence recites an abstract idea. 
The examiner submits that other independent claim(s), e.g. claims 1 and 13, recites significantly similar subject matter as claim 11, representing the apparatus and its components for performing the method/function(s) of claim 11 and CRM for storing instructions for performing the method of claim 11. Hence, claims 1 and 13 also recite a certain methods of organized human activities and recite abstract idea.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), data processing apparatus including communication circuitry (e.g. communication interface) and control circuitry (e.g. processor), controlling/instructing the communication interface by the processor, storage medium, a non-transitory storage medium configured to store first/second database, computing device, and electronic message are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1). 
For example, the claim is directed to the operation of the data processing apparatus, specifically steps performed by the components of the data processing apparatus. The data processing apparatus that comprises communication circuitry and control circuitry is mere generic computer (see paragraphs [0089]-[0091]). The data processing apparatus operates to perform data gathering and storing from database(s) and other computing device in performing the abstract idea as identified above.
These limitation do not represent: Improvements to the functioning of a computer (here, the data processing apparatus including communication circuitry and control circuitry individually or in combination) processing server and/or its memory or at least one node), or to any other technology or technical field (e.g. the data processing apparatus and its components individually or in combination) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer (i.e., the data processing apparatus and its components), or merely uses a computer as a tool to perform an abstract idea. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the data processing apparatus including communication circuitry and control circuitry individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 1; ¶0091, embodiments may be implemented in any suitable form including hardware, software, firmware, or any combination of these … implemented at least partly as computer software running on one or more data processors and/or digital signal processors) as a tool to perform an abstract idea and/or generally link the abstract idea to a technological environment through steps performed by a generic computer and/or its component(s). Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 2-4, 7-10, 14-16, and 19-23 further recite abstract idea as they describe further description of data, detection of type of data, who is allowed access to stored data, transaction recording, and for different data transmitting and receiving in the claimed system. 
Claims 8, 9, 20, and 21 recite additional element of “second database”, however, recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and does not provide an inventive concept.
Accordingly, it is determined that claims 1-4, 7-11, 13-16, and 19-23 are directed to non-statutory subject matter under 35 U.S.C. § 101 and are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7-9, 11, 13-16, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0095915 (“Gjondrekaj”) in view of US Patent Publication No. 2003/0042301 (“Rajasekaran”) and US Patent Publication No. 2017/0148020A1 (“Vienravee”).
Per claims 1, 2, 4, 11, 13-14, 16, Gjondrekaj discloses a data processing apparatus (e.g. Recurring Payment Management System 20) arranged between and communicatively coupled between a merchant computing device and an issuer computing device in an electronic payment processing system (see Fig. 4), the data processing apparatus comprising:
communication circuitry (see Fig. 7, bus 102/Network Interface; ¶0034-¶0036) configured to
store data in and retrieve data from a first storage medium configured to store a first database (see Fig. 4; Fig. 7; ¶0008, the database has a plurality of database records; ¶0027, each database record 80 for the consumer account may contain entries for each of the authorized recurring payments with the plurality of merchants 10; ¶0028, the database record will contain for at least one merchant, a recurring payment amount limit the consumer has pre-approved for a recurring payment for that merchant and an allowable variation); and 
receive an electronic data message originating from a remote computing device, wherein the electronic data message is a transaction authorization request including first data elements including data indicative of a user and second data elements including data indicative of an instruction associated with the user wherein the electronic data message includes a predetermined indicator (see ¶0028, when a merchant 10 submits a request for a recurring payment … the RPM system 20 is operational … and receives the requests … recurring payment transaction requests are identified as such via a recurring payment flag or other designated data element in the transaction request … process of approving or denying the request for a recurring payment from the merchant 10 … if there is a database record 80 for the consumer 30 and that record corresponds to the consumer account and has an entry for the merchant 10, the RPM system compares the amount requested by the merchant 10 for the recurring payment with the amount limit (plus or minus the allowable variation) in the database entry 84 for the merchant 10); and 
control circuitry (see Fig. 7, Processor 110) configured to:
instruct the communication circuity to store at least one attribute associated with the user in the first storage medium, the at least one attribute input by the user and including a payment amount constraint on recurring payments associated with the user (see Fig. 4; Fig. 7; ¶0027, each database record 80 for the consumer account may contain entries for each of the authorized recurring payments with the plurality of merchants 10; ¶0028, the database record will contain for at least one merchant, a recurring payment amount limit the consumer has pre-approved for a recurring payment for that merchant and an allowable variation; ¶0030, consumer can manage an account on the RPM system 20; ¶0034-¶0036);
upon receiving, by the communication circuitry, the electronic message, determine whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated by the merchant computing device using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user, in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user (independent claims), wherein to determine that the received electronic data message is the recurring payment authorization request message by detecting that the received electronic data message includes a predetermined indicator (see claims 2 and 14) wherein the predetermined indicator is a flag indicating that the transaction authorization request is associated with a recurring payment (claims 4 and 16) (see ¶0007-¶0008, consumer creates database entry … Each time the RPM system receives a request from a merchant for a recurring payment for which a consumer has created a database entry, the RPM compares the amount of the recurring payment request from the merchant with the limit for this specific merchant; ¶0028, Each merchant will typically maintain a merchant recurring payment system comprised of a server and a database having a plurality of the consumers that have authorized a recurring payment to the merchant. The merchant transmits recurring payment requests based on instructions stored in the database. Requests are identified as recurring via payment flag or other designated data element in the transaction request);
when it is determined that the, received electronic data message is the recurring payment authorization request message, perform an operation comprising: determine that the first data elements or the second data elements include attribute data elements for comparison to the stored at least one attribute associated with the user; instruct the communication circuity to retrieve the stored at least one attribute associated with the user; compare the attribute data element to the payment constraint of the at least one attribute (see Fig. 4, the consumer account number and merchant 1 … n; ¶0028, when the request for a recurring payment transaction is received by the RPM system, the database is checked to determine if there is a database record 80 for the consumer 30 for which the recurring payment transaction is directed. If there is a database record for the consumer and has an entry for the merchant, the RPM compares the amount requested by the merchant for the recurring payment with the amount limit)(the processor necessarily instructs the communication circuitry, i.e., bus, in checking the database);
when the attribute data elements satisfy the payment amount constraint, execute processing to decline the transaction authorization request (see ¶0028, determines that the amount requested in the recurring payment transaction request is not allowable, i.e. not been pre-approved by the consumer based on limit … deny the transaction … notifies the issuer once denied)(the applicant is reminded that “on behalf of the issuer computing device” does not affect the function of processing to decline the transaction); and
when the attribute data elements do not satisfy the payment amount constraint, execute processing to transmit the recurring payment authorization request message to the issuer computing device for authorization (see ¶0028, If the amount is for an amount that has been pre-approved as a recurring payment amount limit … the recurring payment is approved and the request is communicated by the RPM system to the issuer).
Gjondrekaj further teaches a non-transitory storage medium storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method (see ¶0034, a computer-readable medium or memory that includes computer software executable by at least one processor; ¶0036, computer-readable medium).
The applicant has amended the claim(s) with the amendment received on 1/4/2022 to further narrow the claim(s) to describe that the attributes (e.g. stored attributes input by the user) include both a time period constraint and a payment constraint and that the circuitry is configured to compare the attribute data elements in the message to both the time period constraint and the payment amount constraint of the at least one attribute and further configured to decline the transaction authorization request (message) when the attribute data elements satisfy at least one of the time period constraint and the payment amount constraint (see independent claims as amended in the amendment received on 1/4/2022; page 19 of the applicant’s remark received on 1/4/2022). 
While Gjondrekaj teaches storing rules that the consumer has pre-approved for a recurring payment (e.g. payment amount constraint) and declining/approving the transaction request based on the payment amount limit as described above, Gjondrekaj does not teach that the constraint further comprises time period constraint and that the time period constraint along with the payment amount constraint is compared to the attribute data elements from the payment request in order to decline/approve the payment request based whether the attribute data elements satisfy at least one of the time period constraint and the payment amount. 
Rajasekaran, however, teaches payment limitations including limitations on purchases during certain periods and payment amount (see ¶0014, such constraints may include, for example and without limitations … purchase limits by a spendthrift … limitations on purchases during certain time periods). As Gjondrekaj teaches storing rules/constraint that the consumer has pre-approved for a recurring payment (e.g. payment amount constraint) and declining/approving the transaction request on recurring payment based on the rules/constraint as described above, it would have been obvious to one of ordinary skill in the art to utilize any known constraints, including the time periods as taught by Rajasekaran, as limitations in Gjondrekaj (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). 
Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the any known constraints including the time periods as taught by Rajasekaran conditions in Gjondrekaj as the combination improves the system and methods of Gjondrekaj by providing additional parameters/conditions for the user to control the payment.

The combination of Gjondrekaj and Rajasekaran does not specifically teach wherein a result of the instruction is recorded in a second storage medium configured to store a second database. 
Vienravee, however, teaches wherein a result of the instruction, i.e., Transaction data, i.e. plurality of transaction, for example, authorized transactions, cleared transactions, attempted transactions, etc., is recorded in a second storage medium configured to store a second database (see ¶0020, Transaction data, i.e. plurality of transaction, for example, authorized transactions, cleared transactions, attempted transactions, etc., is generated, collected, and stored within the system 100, at the merchant 102, the acquirer 104, the payment network 106, and/or the issuer 108). 
Hence, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of storing any pertinent information related to the transaction, including the result of the instruction, to the combination of Gjondrekaj and Rajasekaran as the combination generally improves the overall invention by providing means to audit transactions and to provide details to the vested parties involved in the transactions.

Note:
The applicant is reminded that the expression “that was generated by the merchant computing device using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user, in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user” to describe the recurring payment authorization request message is a non-functional descriptive material that does not move to distinguish over the prior art as the description does not affect the step of determining or function to determine whether the received electronic data message is a recurring payment authorization request message as the determination is based on the predetermined identifier.
	The applicant is reminded that the description of the medium, e.g. what is stored on the medium, is non-functional descriptive material that does not move to distinguish over prior art. As the prior art teaches medium, e.g. plurality of medium, storing information it would have been obvious to store any known information, including the result of the instruction, in a medium that is configured to store database(s) as the logging of the information regarding transaction provides means to audit transactions and to provide details to the vested parties involved in the transactions thereby improving on the combined invention. 
	Furthermore, in regards to a first storage configured to store a first database and a second storage configured to store a second database to describe information stored in the first storage and  the second storage, the applicant is reminded that making separable, i.e., separating what is formerly integrated is an obvious over prior art. See MPEP 2144.04 V.
In further reference to method claim of 11, the applicant is reminded that the steps of “determining, by the control circuitry, that the first data elements or the second data elements include attribute data elements for comparison to the stored at least one attribute associated with the user; 
instructing, by the control circuitry, the communication circuity to retrieve the stored at least one attribute associated with the user; comparing, by the control circuity, the attribute data elements to both the time period constraint and the payment amount constraint of the at least one attribute, wherein a result of the instruction is recorded in a second storage medium configured to store a second database; when the attribute data elements satisfy at least one of the time period constraint and the payment amount constraint, execute processing to decline the transaction authorization request; and when the attribute data elements do not satisfy at least one of the time period constraint and the payment amount constraint, execute processing to transmit the recurring payment authorization request message to the issuer computing device for authorization” only occur “when it is determined that the received electronic data message is the recurring payment authorization request message”. In other word, the steps would not need to be carried out in order for the claimed method to be determined. As such, the claimed expressions do not move to distinguish over prior art. See MPEP 2111.04.

As per claims 3 and 15, the combination of Gjondrekaj, Rajasekaran, and Vienravee further teaches wherein the first data elements include payment card data of an electronic payment card held by the user (see Gjondrekaj: ¶0028, database record for each cashless transaction card … entries for plurality of cashless transaction cards of the consumer … When the request for a recurring payment transaction is received by the RPM system 20 at step 402, the database 24 is checked, at step 406, to determine if there is a database record 80 for the consumer 30 for which the recurring payment transaction is directed)(see Telle: ¶0033, the request message may include transaction information such as account number, merchant name, transaction amount, and/or item purchase information). 
The applicant is reminded that the description of the first data elements is non-functional descriptive material that does not further limit the scope of the invention.

As per claims 7 and 19, the combination of Gjondrekaj, Vienravee, and Rajasekaran further teaches wherein a record relating to the data indicative of the user and data indicative of the at least one payment attribute is accessible to at least one of an issuer of the electronic payment card held by the user, a merchant identified by the data indicative of the at least one payment attribute, and an electronic payment card acquirer associated with a merchant identified by the data indicative of the at least one payment attribute (see Gjondrekaj: ¶0028, the RPM system 20 notifies the issuer 40 at step 436 and the merchant 10 at step 438; ¶0030, a consumer can log into the issuer portal to create or manage an account on the RPM system … may provide GUI as the interface for the consumer to interact with RPM system). 

As per claims 8, 9, 20, and 21, the combination of Gjondrekaj, Rajasekaran, and Vienravee teaches the data processing apparatus includes a second storage medium configured to store a second database relating to data indicative of each instructed recurring payment authorization request message and data indicative of whether that instructed recurring payment authorization request message declined or authorized wherein the second database is accessible to at least one of an issuer of the electronic payment card used for instructing the recurring payment authorization request message, the identified merchant of the instructed recurring payment authorization request message, and an electronic payment card acquirer of the identified merchant of the instructed recurring payment authorization request message (see ¶0020, Transaction data, i.e. plurality of transaction, for example, authorized transactions, cleared transactions, attempted transactions, etc., is generated, collected, and stored within the system 100, at the merchant 102, the acquirer 104, the payment network 106, and/or the issuer 108). 
Furthermore, as the combination of Gjondrekaj, Rajasekaran, and Vienravee storing transaction data in a second storage medium configured to store a second database, it would have been obvious to store any known information related to the recurring transaction in a second storage medium configured to store a second database as the storing of the any known information related to the transaction provides means for audit thereby improving the combined system and method.

As per claim 23, the combination of Gjondrekaj, Rajasekaran, and Vienravee teaches wherein the control circuitry is further configured to control the communication circuitry to receive the at least one attribute from a user computing device associated with the user (see Gjondrekaj: ¶0007, a consumer creates an account with the RPM system by providing …¶0026, enables the consumer to easily manage a plurality of recurring payments with a plurality of merchants via a single interface with the RPM system; ¶0030, account may be created using the interface).

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication “Gjondrekaj”, “Rajasekaran”, and “Vienravee” as applied in claims 1 and 11 in further view of US Patent Application Publication 7,567,934 (“Flitcroft”).
Per claims 10 and 22, the combination of Gjondrekaj, Rajasekaran, and Vienravee discloses wherein the communication circuitry is configured to receive the electronic data message from an electronic payment card acquirer (acquirer bank) associated with the merchant computing device (see Gjondrekaj: Fig. 4; ¶0028). While the combination of Gjondrekaj, Rajasekaran, and Vienravee discloses the processing to decline the transaction authorization request comprises controlling the communication circuitry to transmit an electronic response message to the issuer and the merchant indicating that the transaction authorization request has been declined (see Gjondrekaj: ¶0028, the RPM system 20 notifies the issuer 40 at step 436 and the merchant 10 at step 438), the combination of Gjondrekaj, Rajasekaran, and Vienravee does not specifically teach that the notification of declined transaction is transmitted to the electronic payment card acquirer. 
Flitcroft, however, discloses a central processing system transmitting notification of declined transaction to an acquirer (see col. 32, lines 42-47). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of informing the acquirer of transaction denial as taught by Flitcroft to the combination of Gjondrekaj, Rajasekaran, and Vienravee for the purpose of informing all the parties involved in the transaction of the status of the transaction. Furthermore, it would have been obvious to one of ordinary still in the art to include in the payment approval system of combined Gjondrekaj, Rajasekaran, and Vienravee the technique of transmitting notification of declined transaction to an acquirer as taught by Flitcroft since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to the Argument
112
The claims remain rejected under 112(b) for the reasons outlined above. 
101
The applicant points to specific problem in the prior art as described in paragraphs [0004], [0005], [0019], and [0024] in the specification, specifically that it is “often difficult for the user to keep track of which instructions have been previously carried out and which may thus be carried out a second or more times without requiring further input from them” and that “there is no convenient way for a user to check which merchant might have details of their electronic payment card stored and therefor which merchant are liable to charge them for services” (see page 13 of the Amendment).
Per MPEP 2106.04(d)(1) in evaluating improvements in the functioning of a computer, or an improvement to any other technology or technical field, the section states that “[T]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art … if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. In describing the specific problems, the current claim does not address the difficulty for the user to keep tack of which instructions have been previously carried out … and convenient way for a user to check which merchant might have details of their electronic payment card stored. The claims merely allow identification of a recurring payment and processing of the recurring payment to be based on the stored parameters, i.e., conditions set forth by a user, much like a consumer working together with the credit card company to set rules such as payment limit on credit card transactions.

The applicant asserts that “[T]hese additional elements cannot be considered part od any human activity or abstract idea, and cooperate with the claim as a whole to provide the technical advantage of providing a user with the ability to more easily and efficiently determine instructions which have been stored for user by a data processing apparatus a second or more times” (see page 16 of the Amendment). 
The examiner would like to point out that the applicant does not clearly identify what is considered as “additional elements” and that the applicant attempts to conflate the Step 2A, second prong test, in the Step 2A, first prong test. Furthermore, as stated above, the claims do not provide a user with the ability to more easily and efficiently determine instructions which have been stored for the user by a data processing apparatus a second or more times. Rather, claims allow certain methods of organizing human activity by allowing identification of a recurring payment and processing of the recurring payment to be based on the stored parameters, i.e., conditions set forth by a user, much like a consumer working together with the credit card company to set rules such as payment limit on credit card transactions. As such, this is not an improvement in the computer, i.e., the data processing apparatus, nor any other technology, rather the data processing apparatus and its components are mere generic computer functioning to perform the abstract idea. 
The applicant further asserts that the action provides no indication that the recitations of the pending claims as an ordered combination are well understood, routine, or conventional and that the claims provide “significantly more” since the claims provide “a specific limitation other than what is well-understood, routine, conventional activity in the field, or … unconventional steps that confine the claim to a particular useful application”.
In response, the examiner submits that the additional elements “as an ordered combination”, specifically that the data processing apparatus and its components add nothing that is not already present when the steps are considered separately and simply recite the abstract idea perform by a generic computer and its components.
The applicant is also reminded that the adding of unconventional steps that confine the claim to a particular useful application is in the context of a non-conventional and non-generic arrangement of various arrangement of various computer components, such as discussed in BASCOM. Here, the claims merely recite generic arrangement of data processing apparatus, e.g. communication circuitry and control circuitry, to perform the abstract idea as identified in above 101 analysis. 
103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, the applicant asserts that Telle fails to teach or suggest at least "when it is determined that the received electronic data message is the recurring payment authorization request message, perform an operation comprising: determine that the first data elements or the second data elements include attribute data elements for comparison to the stored at least one attribute associated with the user; instruct the communication circuity to retrieve the stored at least one attribute associated with the user compare the attribute data elements to both the time period constraint and the payment amount constraint of the at least one attribute, wherein a result of the instruction is recorded in a second storage medium configured to store a second database" as recited in amended claim 1 (see page 22 of the Amendment). The previous office action did not rely on Telle for the teaching of the limitations.
The 103 rejection(s) have been updated to reflect the change in the claims. Please see above 103 section for detailed analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10552917 (“Kunz”) discloses setting of date duration on payment rule;
A method for processing a card-not-present account-on-file transaction is provided. The transaction involves a cardholder using payment card information stored by a merchant. The method includes receiving an authorization request message for the transaction, the authorization request message received at a payment network from an acquirer associated with the merchant and receiving an authorization response message, the authorization response message received at the payment network from an issuer. The authorization response includes a denial indicator indicating that the transaction has been denied. The method includes querying a database coupled to the payment network to determine whether the database includes updated payment card information for a payment card associated with the transaction. The method additionally includes transmitting the updated payment card information associated with the payment card account identifier associated with the transaction to the acquirer for the acquirer to communicate to the merchant. (Rosano)
Embodiments of the disclosure enable a computing system to enhance one or more financial transactions. The computing system identifies a cardholder account used to enter into a financial transaction , identifies a merchant and/or a primary product associated with the financial transaction , analyzes cardholder data associated with the cardholder account and account data associated with the merchant and/or the primary product to determine a secondary product , generate presentation data for presenting product information associated with the secondary product , and receive selection data associated with the secondary product such that the financial transaction is enhanced with the secondary product . Aspects of the disclosure provide for enhancing the financial transaction with a secondary product tailored to the cardholder, provided or promoted by the merchant, and/or useable with the primary product in a constructive, complementary, and/or effective manner. (Hilleary)
Equipment and methods for facilitating service provisioning in a system that includes a payment processor, a number of service providers and a mediator that mediates information exchange between the payment processor and service providers, and a mobile terminal operated by payment card holder. In some disclosed embodiments, service provisioning can be facilitated in cases wherein the payment processor must reside in a strictly regulated Payment Card Industry (PCI) compliant environment and the service providers operate servers that are not PCI-compliant. (SALONEN)
A technique of determining whether a transaction should be authorized or denied and recording and logging of all information relating to the transaction for later retrieval and analysis is described in the background of the invention (LOWERY)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685